Citation Nr: 1011982	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-26 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a neck disorder. 

3.  Entitlement to service connection for a stomach disorder.  

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to 
November 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The Board notes that the Veteran requested a Decision Review 
Officer (DRO) Hearing at the RO.  In September 2009, the 
Veteran withdrew his request for a DRO hearing and asked that 
his appeal be forwarded to the Board.  There has been no 
outstanding hearing request.  


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with a right knee 
disorder.  

2.  The Veteran has not been diagnosed with a neck disorder.  

3.  The Veteran has not been diagnosed with a stomach 
disorder.    

4.  The Veteran has not been diagnosed with PTSD.  

5.  Service personnel records do not evidence combat 
participation or service in the Republic of Vietnam, and the 
Veteran's claimed stressors have not been corroborated.  


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2009).  

2.  A neck disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2009).  

3.  A stomach disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2009).  

4.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 4.125(a) (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in November 2006.  In that 
letter, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the Veteran.  The correspondence also 
contained a PTSD stressor questionnaire, with instructions 
for the Veteran to complete and return it.  

In the correspondence dated in November 2006, prior to the 
January 2007 rating decision, the RO also informed the 
Veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
explained how the disability rating and effective date are 
determined.  The Board finds that in issuing this letter, the 
RO has satisfied the requirements of Dingess/Hartman.  

Moreover, the Board finds that even if the above letter 
failed to provide the Veteran with adequate 38 U.S.C.A. 
§ 5103(a) notice, this notice problem does not constitute 
prejudicial error because the record reflects that a 
reasonable person could be expected to understand what was 
needed to substantiate the claims after reading the above 
letters as well as the January 2007 rating decision, the July 
2008 statement of the case and the October 2009 supplemental 
statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009).  Furthermore, there can be no prejudice to the 
Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) 
notice where, as here, none has been specifically alleged.  
Id.

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

The RO has satisfied VA's duty to assist.  The RO obtained 
the Veteran's service treatment records and VA medical center 
(VAMC) records.  The RO made several attempts to gather 
information regarding the Veteran's PTSD stressors, including 
written requests for information November 2006 and November 
2008.  In November 2008, the Veteran submitted a stressor 
statement, which the RO determined was inadequate for 
corroboration.  In October 2009, the RO issued a formal 
finding of a lack of information required to corroborate 
stressors associated with the Veteran's PTSD claim.  

The Board notes that the Veteran was not afforded VA 
examinations for the issues on appeal.  The Board's duty to 
assist requires obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4), see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The duty to obtain a medical opinion arises only 
if, among other things, the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability.  The duty also arises when 
the evidence establishes that the Veteran suffered an event, 
injury, or disease in service or that certain diseases 
manifested during an applicable presumptive period.  Id.  For 
reasons cited more fully below, there is no evidence of a 
currently diagnosed neck, stomach, or knee disability.  There 
is also no evidence that the Veteran has received a concrete 
diagnosis of PTSD.  Further, apart from one notation of neck 
pain in service treatment records, those records are silent 
for evidence regarding any of the claimed disorders.  
Therefore, the Board was not required to obtain VA 
examinations for the claims on appeal.     

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claims files.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claims, and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


II. Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  Arthritis and peptic ulcers, if manifest to a 
degree of 10 percent within one year after separation from 
active duty, may be presumed to have been incurred in 
service.  38 C.F.R. §§ 3.307, 3.309.

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

Right Knee, Neck and Stomach

The Veteran seeks service connection for right knee, neck and 
stomach disorders.  At the outset, the Board notes that, 
aside from claiming a gunshot wound to the neck, the Veteran 
has not claimed to have suffered right knee, neck or stomach 
injuries in service.  He has not asserted that any related 
disorders presented in service and continued to the present 
time.  The Veteran has not submitted any evidence or argument 
outlining his contentions.   
  
The Board will first discuss service incurrence under 
38 C.F.R. § 3.303(a).  In connection with his PTSD claim, the 
Veteran submitted a statement in November 2008, in which he 
claimed to have been shot in the neck while serving in the 
Republic of Vietnam.  There is no evidence that the Veteran 
served in the Republic of Vietnam or ever suffered a gunshot 
wound on active duty.  Service treatment records are silent 
as to complaints of or treatment for a gunshot wound.  
Further, service personnel records show foreign service in 
Germany only, not in Vietnam.  Service treatment records do 
show that, in April 1965, the Veteran reported to the 
dispensary complaining of a sore neck since the previous day.  
He complained of stiffness and pain upon coughing.  Upon 
examination, there was no swelling, no tenderness and the 
neck was supple.  The Veteran's throat and teeth were normal.  
The remainder of service treatment records, including the 
September 1965 examination report, are negative for 
complaints, diagnosis, or treatment for a chronic neck 
disorder.  

Service treatment records are entirely silent for a right 
knee disorder, and the records contain one reference to 
nausea in October 1964.  There is no evidence of a diagnosis 
of or treatment for a stomach disorder.  During the September 
1965 separation examination, the spine and musculoskeletal 
systems were reported as normal, and the Veteran did not 
voice complaints as to the neck, right knee or stomach.  
Therefore, entitlement to service connection for neck and 
stomach disorders based on in-service incurrence must be 
denied, despite the fact that the Veteran reported neck pain 
and nausea once during active duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Entitlement to service 
connection for a right knee disorder based on in-service 
incurrence also must be denied due to a lack of in-service 
treatment or diagnosis.  Id.   

In an April 2006 VAMC treatment note, the Veteran reported a 
history of right knee surgery and a gunshot wound to the 
neck.  The post-service record is entirely silent as to 
stomach complaints.  The Veteran has not claimed continuity 
of the claimed disorders since service.  The Board also finds 
that the length of time between his separation from active 
duty in 1965 and the first mention of neck and right knee 
problems in an April 2006 VAMC treatment note, and the 
complete lack of stomach-related evidence, to be compelling 
evidence against a finding of continuity.  Therefore, 
entitlement to service connection for neck, right knee and 
stomach disorders based on post-service continuity of 
symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board notes that the record is negative for a medical 
opinion finding a causal association or link between the 
Veteran's claimed right knee, neck or stomach disorders and 
an established injury, disease, or event of service origin.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing 
service connection requires finding a relationship between a 
current disability and events in service or an injury or 
disease incurred therein).  There is no evidence of post-
service diagnosis of or treatment for the disorders.  Service 
connection based on the initial documentation of the 
disability after service must be denied.  See 8 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

Likewise, the Board finds that the presumptions found at 
38 C.F.R. §§ 3.307, 3.309 do not help the Veteran is 
establishing his claims because the record is negative for 
peptic ulcers or manifestations of arthritis in the right 
knee or neck in the first post service year. 

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection for 
right knee, neck and stomach disorders on a direct and 
presumptive basis.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303, 3.307, 3.309.  The Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claim, to the extent outlined above, the doctrine is not for 
application.  See also, e.g., Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

Veterans who have engaged in combat with the enemy are 
afforded additional considerations with respect to service 
connection claims.  See 38 U.S.C.A. § 1154(b).  For a PTSD 
service connection claim, if the evidence establishes that 
the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f)(1).  

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the Veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Dizoglio, 9 Vet. App. at 166.  VA 
adjudicators are not bound to accept the statements of 
history provided by the Veteran simply because treating 
medical providers have done so and based their diagnoses upon 
them.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

At the outset, the Board notes that the Veteran has not 
received a definitive diagnosis of PTSD.  The record shows 
that the Veteran sought VAMC mental health treatment in 2007 
and 2008.  These treatment notes contain several notations of 
"rule out PTSD" and diagnoses of dysthymic disorder and 
anxiety disorder.  There is no evidence that the Veteran 
received a concrete diagnosis of PTSD.  

Nonetheless, the Veteran has claimed to suffer from PTSD due 
to combat-related stressors in service.  In his November 2008 
stressor statement, the Veteran claimed that he was shot in 
the side of the neck while stationed in Vietnam and that a 
fellow soldier carried him out on his back.  Although he 
reported no psychiatric problems during an April 2006 VAMC 
primary care examination, he claimed PTSD during an August 
2007 mental health assessment.  He reported PTSD due to 
extensive, intense combat exposure.  He stated that he served 
as a sniper in the Republic of Vietnam, spending most of his 
three years deployed.  He reported completing 17 missions in 
1964 and 21 missions in 1965.  He recalled one occasion in 
which he hid in the water for three days while waiting for 
Vietnamese soldiers to leave.  He stated that he was shot 
three times and was to be awarded a Purple Heart Medal, which 
he never received.  He stated that he was flown to Germany 
for medical treatment.  Additionally, in the November 2008 
statement, the Veteran claimed that he was sexually assaulted 
by Vietnamese women.  

The RO attempted to gather more information regarding the 
Veteran's alleged in-service stressors after he submitted the 
November 2008 statement.  Later in November 2008, the RO sent 
a correspondence informing the Veteran that his prior letter 
did not provide information that could be verified.  The 
Veteran did not respond to this letter, and in October 2009, 
the RO issued a formal finding of lack of information 
required to corroborate stressors associated with the 
Veteran's PTSD claim.  

The Veteran's service records and DD Form 214 do not contain 
evidence consistent with the Veteran's claimed in-service 
stressors.  There is no evidence of service in the Republic 
of Vietnam.  His DD Form 214 does not show that he received a 
medal or award associated with participation in combat.  The 
Veteran's personnel records show that he was stationed in 
Germany from April 1964 through October 1965 and had no other 
foreign service.  While the Veteran received an expert rifle 
badge, the evidence shows that he was an armor crewman, not a 
sniper.  Further, there is absolutely no evidence that the 
Veteran was shot in the neck as claimed.  In a report of 
medical history prepared for his September 1965 separation 
examination, the Veteran did not mention being shot in the 
neck.  In fact, he reported that he had no ear, nose or 
throat trouble and no bone, joint or other deformity.  

While the Veteran is competent to report what he experienced 
in service, the Board does not find him to be credible.  
Credibility is an adjudicative, not a medical, determination.  
The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  In this case, the "inherent characteristics" of the 
Veteran's statements are falsehoods.  Critical to the 
corroboration of his claimed stressors is the assertion that 
he served in the Republic of Vietnam; the record makes it 
clear that he never set foot in that country and that his 
contentions of stressor experiences in that country are 
completely false.  There is no record that the Veteran was 
treated for the multiple gunshot wounds he claims, so his 
assertions that he was wounded in the Republic of Vietnam are 
also false.  

Regardless of whether the Veteran is purposely providing a 
false history or unintentionally doing so because of some 
cognitive impairment, the ultimate conclusion is that his 
statements are simply not credible evidence.  Moreover, to a 
large extent, as discussed above, there are objective 
documents that clearly refute his reported history.  Because 
of the lack of any corroborating evidence, the Board finds 
that the appellant's allegations have limited, if any, 
probative value.  

In this case, the only evidence of the Veteran's stressors is 
the Veteran's own contentions.  As noted above, the Veteran 
is not credible, and his contentions are therefore not 
persuasive.  A thorough review of the claims file, including 
the Veteran's personnel records, does not show any evidence 
that corroborates the Veteran's claimed stressors.  The 
Veteran's reported stressors have not been confirmed.  

In sum, an essential requirement for service connection is 
not met: namely, a finding of an in-service stressor.  
38 C.F.R. § 3.304(f).  As the claim fails for lack of a 
credible, verified stressor, further inquiry into whether the 
Veteran has PTSD and any relationship between the PTSD and a 
stressor is moot.  

The Board acknowledges the Veteran's belief that he has PTSD 
related to his military service.  However, there is no 
evidence of record showing that the Veteran has specialized 
medical education, training and experience necessary to 
render a competent medical opinion as to etiology of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1).  Consequently, the Veteran's own 
assertions as to etiology of a disability have no probative 
value.  

Additionally, the Board must broadly construe claims, and in 
the context of psychiatric disorders must consider other 
diagnoses for service connection when the medical record so 
reflects.  Clemons v. Shinseki, 23 Vet. App. 1, (2009).  In 
this case, the Veteran was diagnosed with anxiety disorder 
and dysthymic disorder.  The Board notes, however, that these 
disorders were not noted in service and were not claimed to 
have been incurred in service.  As such, even after broadly 
construing the Veteran's claim, service connection for a 
psychiatric disability is not warranted.  

The Veteran's claim for service connection for PTSD must be 
denied.  The preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt rule is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).    

	(CONTINUED ON NEXT PAGE)












ORDER

Entitlement to service connection for a right knee disorder 
is denied.  

Entitlement to service connection for a neck disorder is 
denied.  

Entitlement to service connection for a stomach disorder is 
denied.  

Entitlement to service connection for PTSD is denied.  






____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


